Citation Nr: 0117502	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  94-46 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to 5 March 1985 for 
the grant of service connection for retinitis pigmentosa 
(RP).


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from January 1946 to February 
1947.  This appeal originally arose from a June 1993 rating 
action which assigned 5 March 1985 as the effective date of 
the grant of service connection for RP.  Thereafter, the 
veteran claimed an earlier effective date (EED) for the grant 
of service connection.  By decision of April 1997, the Board 
of Veterans' Appeals (Board) dismissed the EED claim on the 
grounds that a timely Substantive Appeal (SA) had not been 
filed to perfect the appeal.  In November 1997, the Senior 
Deputy Vice-Chairman of the Board denied the veteran's Motion 
for Reconsideration of the April 1997 Board decision.

By Order of May 1998, the U.S. Court of Appeals for Veterans 
Claims (Court) vacated the April 1997 Board decision on 
appeal to the Court, and remanded the case to the Board for 
further development in accordance with instructions contained 
in an earlier May 1998 Joint Motion to Vacate and Remand the 
Board Decision of the appellant and the VA Acting General 
Counsel.  By decision of November 1998, the Board remanded 
this case to the RO for due process development in compliance 
with the Court's Order.  By April 1999 Supplemental Statement 
of the Case (SSOC), the RO determined that the veteran had 
not filed a timely SA to perfect his appeal in the claim for 
an effective date prior to 5 March 1985 for the grant of 
service connection for RP.  In May 1999, the veteran 
perfected a timely appeal with respect to the latter issue.  
By decision of July 1999, the Board dismissed the appeal on 
the grounds that a timely SA was not filed to perfect the 
appeal in the claim for an effective date prior to 5 March 
1985 for the grant of service connection for RP.  The Board's 
decision was predicated on the fact pattern in this case 
which showed that the veteran had not timely filed a 
substantive appeal following the issuance of the March 1994 
Statement of the Case (SOC).  As noted by the Board, the 
veteran's February 1994 statement was not accepted as a 
substantive appeal since it preceded the issuance of the SOC 
and was therefore not filed in accordance with 38 U.S.C. 
§ 7105.  Decisions of the Board must be based upon applicable 
provisions of law and regulation.  See 38 U.S.C.A. § 7104(a) 
(West 1991 & Supp. 2000).

This case is currently before the Board pursuant to a June 
2000 Court Order wherein the July 1999 Board decision on 
appeal to the Court was vacated, and the case was remanded to 
the Board for adjudication in accordance with instructions 
contained in an earlier June 2000 Motion to Vacate and Remand 
the Board Decision (Joint Motion) of the appellant and the VA 
General Counsel.  In February 2001, the veteran's 
representative submitted additional evidence and written 
argument to the Board and waived, on the veteran's behalf, 
the procedural right under the provisions of 38 C.F.R. 
§ 1304(c) to have the RO initially review this evidence and 
prepare an SSOC.


REMAND

By Order of June 2000, the Court remanded the issue of an 
effective date prior to    5 March 1985 for the grant of 
service connection for RP to the Board for action consistent 
with instructions contained in an earlier June 2000 Joint 
Motion.  In that Joint Motion, the parties stipulated that 
the Board did have jurisdiction to consider and decide the 
merits of the appellant's EED claim, in that the appellant's 
August 1993 statement reasonably could be construed as his 
Notice of Disagreement (NOD) with the June 1993 rating action 
which assigned 5 March 1985 as the effective date of the 
grant of service connection for RP, and his February 1994 
statement reasonably could be construed as his SA to that 
rating action, even though its receipt pre-dated the issuance 
of the SOC.  No statutory authority for such was cited.  
Nonetheless, such finding is binding on the Board.

There has been a significant change in the law during the 
pendency of this appeal.  On 9 November 2000, the President 
of the U.S. signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of the VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. 6 November 2000) (per curiam Order), 
which had held that the VA cannot assist in the development 
of a claim that is not well-grounded.  This change in the law 
is applicable to all claims filed on and after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law wrought by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required pursuant to the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
Therefore, for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In written argument dated in February 2001, the veteran's 
representative contended that service connection for RP is 
warranted from February 1947, when the veteran submitted his 
original claim for service connection for night blindness.  
He asserts that the VA failed to adjudicate this claim by 
rating action of May 1947 which adjudicated other issues, 
that that claim has remained pending up to the present time, 
and that such failure to adjudicate the claim pending since 
February 1947 constitutes clear and unmistakable error (CUE) 
in the May 1947 rating action.  He states that the June 1993 
rating action should have assigned February 1947 as the 
effective date of the grant of service connection.  He 
further contends that other pending claims for service 
connection for RP dating from March 1966 and October 1977 
remain unadjudicated by the RO.  He asserts that the veteran 
in January 1967 filed a timely NOD with a March 1966 rating 
action that denied service connection for RP in connection 
with a claim for insurance benefits, of which rating action 
he was notified earlier in January 1967.  He states that 
alternative effective dates for the grant of service 
connection for RP should thus be in March 1966 or October 
1977.  Many of the same contentions, in pertinent part, were 
contained in written argument previously submitted by the 
representative in November 1998.     

Appellate review of the evidence discloses that, in his 
original February 1947 application for VA disability 
compensation, the veteran entered the words "Night 
blindness" in Box 34 on the second page of the application.  
This was not identified as a disease on account of which the 
claim was made.

In May 1947, the veteran was notified of a rating action 
which granted service connection for bilateral defective 
hearing.  He was also notified of his appellate rights, but 
did not appeal therefrom.

In an early September 1950 application for VA medical 
treatment for a non-service-connected eye problem, the 
veteran noted, in response to specific questions, that he had 
previously filed a claim for and received compensation for 
defective hearing; he made no reference to having previously 
claimed compensation for an eye disorder.  On examination, 
the veteran gave a history of first noticing a white spot in 
the right eye since April 1950.  The diagnosis was question 
of a right corneal lesion, and referral for examination by an 
eye consultant was recommended.  On VA eye examination in 
mid-September 1950, the veteran's complaints included night 
blindness and retinal changes, and he reported a family 
history of the same condition, extending to his siblings and 
other relatives.  After examination, the diagnoses included 
RP.

In a June 1956 report of medical history on VA audiometric 
examination, the veteran gave a history of having developed 
blindness in the right eye.  He gave a history of medical 
treatment for unspecified conditions from September 1951 to 
September 1952 by Bascom Palmer, M.D. (reported to be 
deceased), and by Dr. Alan Woods at Johns Hopkins Hospital.  
He reported having been a student at the University of Miami 
from June 1947 to September 1948, and employed with the City 
Products Corporation in a clerical position from March 1949 
to April 1950, and the French & Co., an insurance company, as 
an accountant from April 1950 to April 1954.

In letters of July and August 1956, the veteran notified the 
RO that he had not made an application for VA compensation, 
but rather an application for a new hearing aid.

In a March 1966 application for insurance, the veteran 
reported that he had RP, which had been discovered in 1946.  
He claimed medical treatment for this by Dr. C. W. Swords, 
Huntington Building, Miami, Florida, with the last treatment 
reported in November 1965.

By rating action subsequently in March 1966, the RO denied 
service connection for RP in connection with the veteran's 
claim for "J insurance."  

Received in August 1966 was a letter from the veteran to the 
VA wherein he stated that he had received no reply to his 
February 1966 letter.  He requested instructions as to how he 
could increase the benefits under his existing VA 
compensation award.  Enclosed was a copy of a February 1966 
letter to the VA wherein the veteran requested information 
about obtaining an increase in his VA benefits. 

In a letter of September 1966, the veteran notified the RO 
that he was not contesting the amount of disability 
compensation he was receiving due to defective hearing.  He 
stated that he had other unspecified disabilities that had 
been determined to be non-service connected and that he felt 
were related to his hearing problem; that he wanted 
information about benefits to which he may be entitled; and 
that he had been treated over the years by unspecified 
physicians, some of whom were now deceased.  He requested 
referral to an "approved" VA physician for confirmation of 
his defective hearing problem.

By letter of November 1966, the RO notified the veteran that 
he could file a claim for disabilities other than his 
defective hearing which he felt were service connected by 
furnishing the VA the name of the disability which he was 
claiming, the dates and places where he received treatment 
during service for such disability, and the dates and places 
he had received treatment for such conditions since discharge 
from service.  Upon submission of this information, further 
action would be taken on his claim, and he would be notified.

In a letter to the RO subsequently in November 1966, the 
veteran stated that that he had progressive RP which 
compounded his hearing loss, and that he was not satisfied 
that it was not service connected.  He further stated that he 
could furnish the RO medical information with respect to his 
eye disorder, and that he was currently an ophthalmologic 
patient at the Bascom Palmer Eye Institute of the Jackson 
Memorial Hospital.  

By letter of January 1967, the RO notified the veteran that 
service connection for RP had been denied in March 1966 on 
the grounds that it had not been incurred in or aggravated by 
service.  The letter did not advise the veteran of his 
appellate rights.

By letter subsequently in January 1967, the veteran expressed 
surprise to know that service connection for RP had been 
denied in March 1966, stating that he did not recall ever 
having made a claim officially in that regard.  He expressed 
disagreement with the determination that RP did not exist 
during his military service, stating that he had had numerous 
examinations that would support his contention, and that he 
could furnish the names of the providers of and the dates and 
places of the examinations, but that he had not been given 
any treatment for RP because the physicians stated that no 
treatment was available for this disorder.

By letter of March 1967, the RO notified the veteran that, 
when he applied for insurance under the provisions of Public 
Law 88-664, which reopened National Service Life Insurance 
for a period of 1 year from 1 May 1965, it was necessary to 
determine the matter of service connection for RP, as this 
condition was shown on his insurance application.  The letter 
explained that it had been necessary to deny service 
connection for RP because this was a familial or congenital 
condition, and nothing was in his service medical records to 
show that RP was aggravated by service.  At induction, a 
notation was made that the veteran was suffering from myopia, 
but no disease or injury of the eyes was noted in service 
which could have caused aggravation of the pre-existing eye 
condition.  For that reason, service connection for RP was 
not established. 

By letter subsequently in March 1967, the veteran notified 
the RO that he could furnish the names of the providers of 
and the dates and places of his medical treatment for RP to 
establish that this disorder pre-existed service but was 
aggravated by service.    

By letter of 27 March 1967, the RO notified the veteran that 
his claim for compensation based on disability resulting from 
an eye condition had been reviewed, that available records 
did not show that he received treatment for this condition 
during service nor was it recorded in the report of his 
examination at the time of his discharge, and that no further 
action could be taken on his claim unless he submitted 
evidence to show that the condition was incurred in or 
aggravated by service and that it still existed.  He was 
notified of the types of medical and lay evidence to submit 
to support his claim.  He was also notified of his appellate 
rights.

Received on 29 March 1968 was the veteran's NOD with the 
above determination wherein he claimed that RP was aggravated 
by service.

By letter of April 1968, the RO notified the veteran that his 
letter of March 1968 could not be accepted as an NOD because 
it was not timely filed, and that no further action would 
thus be taken on his claim.

Received in October 1977 were the veteran's claims for 
service connection for vision loss and for an increased 
rating for hearing loss.  He stated that medical and/or lay 
evidence remained to be mailed.  No such evidence was 
submitted by the veteran.  Further, there is no evidence in 
the claims folder that the RO took any action with respect to 
these claims.

November 1984 VA outpatient treatment records from the VA 
Medical Center (VAMC), Asheville, North Carolina indicate 
that the veteran was in receipt of unspecified benefits from 
the Social Security Administration (SSA).  The diagnoses 
included RP.  He was referred to the eye clinic for 
evaluation in January 1985, at which time he claimed that he 
first noticed RP while in service.    

A June 1985 outpatient Visual Impairment Service Team Report 
from the VAMC, Winston-Salem, North Carolina indicates that 
the veteran was in receipt of unspecified monthly SSA 
benefits.  The veteran gave a history of the onset of vision 
problems at night in service.  RP was reportedly diagnosed 
several years after discharge from service, with steadily 
decreasing vision since that time and surgery for a right eye 
cataract in 1981.

The veteran was hospitalized at the VAMC, Birmingham, Alabama 
for treatment of RP in a blind rehabilitation program in 
December 1985 and from January to March 1986, after which 
follow-up treatment at the VAMC/Asheville was suggested.  

At a March 1991 Board hearing in Washington, D.C., the 
veteran testified that his RP was a very slow process which 
caused him to become blind in both eyes by the early to mid-
1970's.  He stated that he first noticed that he had night 
blindness in service.

In a statement of June 1991, the veteran stated that he had 
been treated for RP at the VA outpatient clinic in Winston-
Salem, North Carolina, and that he could possibly secure 
copies of older records of treatment from an unspecified 
provider in Florida.

In September 1991, the veteran's representative at the time 
requested that the VA obtain copies of records of treatment 
of the veteran for RP at the Walter Reed Army Medical Center, 
Washington, D.C., from October 1946 through February 1947, 
and at the Pratt General Army Hospital in 1947 and 1948.

In a statement of January 1992, the veteran claimed treatment 
for RP in service at the U.S. Army Regional Hospital, 
Augsberg, Germany in October 1946, and at the Walter Reed 
Army Medical Center in Washington, D.C. from November 1946 to 
approximately May 1947.  Thereafter, he was treated for RP by 
Dr. Otto Menzel in approximately 1947 and 1948 at the Pratt 
General Army Hospital, located in the Miami-Biltmore Hotel, 
1200 Andalusia Avenue, Coral Gables, Florida.  The hotel had 
reportedly been taken over by the military during World War 
II and used as a hospital.  He further claimed treatment for 
RP at the VA hospital in Pass-a-Grille, Florida in August 
1956 and again in 1958.

In a statement of April 1992, the veteran furnished specific 
information about the claimed onset of his eye problems in 
service in 1946 and treatment therefor at the Walter Reed 
Army Medical Center.

In a statement which was received in December 1992, the 
veteran claimed that he had filed an original claim for 
service connection for RP in February 1947 by virtue of his 
claim with respect to night blindness at that time.  He 
stated that the VA's failure to advise him of his potential 
entitlement to all VA benefits and services in 1947 
constituted CUE, as a result of which contemporaneous 
military medical records pertaining to his treatment for 
night blindness had been lost or destroyed.

In January 1993, the veteran testified at an RO hearing about 
the claimed onset of his RP in service.  He stated that he 
received several ophthalmologic evaluations for night 
blindness at the Walter Reed Army Medical Center in 1946.  He 
stated that he received treatment for a right eye disorder at 
the Johns Hopkins Hospital in 1952.  He reported unspecified 
periodic post-service ophthalmologic evaluations for 
prescribed eyeglasses.    

In a September 1997 VA Financial Status Report, the veteran 
reported continuing receipt of monthly SSA benefits.

On ophthalmologic examination by W. Payne, M.D., in February 
1999, the veteran stated that he first noticed symptoms of 
night blindness and loss of peripheral vision in 1947.  
Gradual deterioration of vision continued.  A biopsy of a 
right corneal condition at Johns Hopkins University and a 
consultation by a Dr. Woods reportedly resulted in no 
specific diagnosis, but Dr. Woods reportedly told the veteran 
that he most likely had a developmental abnormality.  The 
veteran stated that he had 3 siblings who had RP.  The 
current diagnostic impressions were RP, surgical aphakia, 
nystagmus, dermatochalasis, and a right corneal scar.  

Received in February 2001 was a medical opinion procured by 
the veteran's attorney to the effect that the physician had 
reviewed the claims folder and opined that the veteran's loss 
of night vision "during service" and noted in 1947 was the 
first symptom of the RP which was first diagnosed in 1950.  
The physician did not identify the source of information that 
the veteran had loss of night vision in service.  

This case is REMANDED to the RO for the following action:

1.  The RO must review the claims 
folder and ensure that all 
notification and development action 
required by the VCAA is completed.  
In particular, the RO should ensure 
that the new notification 
requirements and development 
procedures contained in §§ 2 and 3 
of the VCAA (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should contact the 
veteran and request him to identify 
the names and addresses of, as well 
as the dates of treatment by, all 
providers of medical treatment and 
evaluation over the years for vision 
problems including RP (a) prior to 
service, as well as (b) providers 
that he referred to in his letters 
of September 1966, January and March 
1967, October 1977, and June 1991, 
and in testimony at an RO hearing in 
January 1993.  

With respect to the January 1993 
hearing testimony, he should be 
requested to specify all providers 
of periodic post-service 
ophthalmologic evaluations for 
prescribed eyeglasses.  He should be 
requested to sign and submit 
appropriate forms authorizing the VA 
to obtain copies of records of all 
non-VA medical providers.  

Thereafter, the RO should contact 
all specified medical providers and 
obtain copies of all pertinent 
records.  The RO should develop 
information regarding the current 
addresses of medical providers from 
years past, including ascertaining 
the successors in medical practice 
of providers who discontinued 
practice or are deceased and who 
might have custody of their medical 
records.  All RO letters requesting 
the records sought, all records 
obtained, and all responses from the 
medical providers, including mail 
returned by the Post Office as 
undeliverable, should be associated 
with the claims folder.

3.  The RO should ensure that all 
reasonable efforts have been made to 
obtain copies of all existent 
records of medical treatment and 
evaluation of the veteran for vision 
problems including RP, which records 
have been identified in detail on 
pages 4 through 10 of this Remand 
Order.  In this regard, the RO 
should request the veteran to sign 
and submit appropriate forms 
authorizing the VA to obtain copies 
of records of all non-VA medical 
providers.  

Among the medical records the RO 
should seek, or ensure that all 
reasonable efforts have been made to 
obtain, are: (a) records from the 
U.S. Army Regional Hospital, 
Augsberg, Germany in October 1946; 
ophthalmologic records from the 
Walter Reed Army Medical Center, 
Washington, D.C. from October 1946 
to May 1947; and records from the 
Pratt General Army Hospital (located 
in the Miami-Biltmore Hotel in Coral 
Gables, Florida) in 1947 and 1948, 
to include records of treatment by 
Dr. Otto Menzel; (b) records of any 
medical treatment or evaluation for 
vision problems including RP the 
veteran may have undergone while a 
student at the University of Miami 
from June 1947 to September 1948 
(e.g. at a student clinic), or as a 
prerequisite for or during 
employment by the City Products 
Corporation from March 1949 to April 
1950, and the French & Co. insurance 
company from April 1950 to April 
1954; (c) records of Bascom Palmer, 
M.D. (reported to be deceased), and 
Dr. Alan Woods at the Johns Hopkins 
Hospital from September 1951 to 
September 1952; (d) ophthalmologic 
records from the Bascom Palmer Eye 
Institute of the Jackson Memorial 
Hospital; and (e) records of C.W. 
Swords, M.D., Huntington Building, 
Miami, Florida, to include records 
of November 1965.  With respect to 
the records sought from military 
medical facilities, the RO should 
ensure (a) that all pertinent 
separate U.S. Army medical records 
repositories and archives have been 
searched in addition to the National 
Personnel Records Center, and (b) 
that the specific military medical 
facilities have been contacted 
directly.  

The RO should develop information 
regarding the current addresses of 
medical providers from years past, 
including ascertaining the 
successors in medical practice of 
providers who discontinued practice 
or are deceased and who might have 
custody of their medical records.  
All RO letters requesting the 
records sought, all records 
obtained, and all responses from the 
medical providers and repositories, 
including mail returned by the Post 
Office as undeliverable, should be 
associated with the claims folder.

4.  The RO should obtain and 
associate with the claims folder the 
veteran's complete insurance folder 
compiled in regard to his March 1966 
application for National Service 
Life Insurance ("J insurance").  
The RO should review the contents of 
the insurance folder and ensure that 
all reasonable efforts have been 
made to obtain copies of all 
existent records of medical 
treatment and evaluation of the 
veteran for vision problems 
including RP indicated therein.  The 
RO should develop information 
regarding the current addresses of 
medical providers from years past, 
including ascertaining the 
successors in medical practice of 
providers who discontinued practice 
or are deceased and who might have 
custody of their medical records.  
All RO letters requesting the 
records sought, all records 
obtained, and all responses from the 
medical providers, including mail 
returned by the Post Office as 
undeliverable, should be associated 
with the claims folder.

5.  The RO should determine whether 
the monthly SSA benefits the record 
shows the veteran has been receiving 
since at least 1984 were awarded for 
any disability he may have.  If the 
veteran is receiving SSA disability 
benefits, the RO should obtain a 
copy of any SSA decision awarding 
him such benefits, as well as copies 
of all underlying medical records 
upon which the decision was based.  
All records obtained and all 
responses from the SSA should be 
associated with the claims folder.

6.  The RO should ensure that the 
record contains copies of all 
pertinent records of inpatient and 
outpatient treatment and evaluation 
of the veteran for vision problems 
including RP at all VA medical 
facilities where he may have been 
treated and evaluated from 1947 to 
1986, including the VAMCs in Pass-a-
Grille, Florida (including treatment 
in August 1956 and in 1958), 
Asheville and Winston-Salem, North 
Carolina, and Birmingham, Alabama.  
All records obtained and all 
responses from the VAMCs should be 
associated with the claims folder.

7.  After all of the above 
development has been completed, the 
RO should readjudicate the veteran's 
claim for an effective date prior to 
5 March 1985 for the grant of 
service connection for RP.  In so 
doing, attention is directed to the 
claims that failure of the RO in May 
1947 to adjudicate a claim for 
service connection for "night 
blindness" constituted clear and 
unmistakable error; that the file 
shows pending, unadjudicated claims 
for service connection from March 
1966 and October 1977; and that a 
timely notice of disagreement was 
filed with respect to the March 1966 
rating decision.  Each of these must 
be fully considered under the 
pertinent law and regulations.  

8.  If the decision remains adverse 
to the veteran, he and his attorney 
should be furnished an appropriate 
SSOC, which should contain a 
recitation of the facts, the 
appropriate law and regulations and 
the rationale for any determination 
reached.  They should be afforded an 
opportunity for response, after 
which the case should be returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


